Citation Nr: 0615412	
Decision Date: 05/26/06    Archive Date: 06/06/06	

DOCKET NO.  04-31 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from April 1968 to April 1970.  
He served in Vietnam from September 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the VARO 
in New Orleans, Louisiana, that granted service connection 
for PTSD and assigned a 10 percent disability evaluation, 
effective September 16, 2002.  By a Decision Review Officer 
decision dated in July 2004, the aforementioned rating 
decision was amended to reflect a 30 percent disability for 
the PTSD from September 16, 2002.  


FINDINGS OF FACT

1.  VA has developed adequate evidence necessary for an 
equitable disposition of the claim. 

2.  The service-connected PTSD is manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 70 
percent, but not more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005). 

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete the claim.  This 
includes notification as to which information and evidence VA 
will seek to provide and what evidence the claimant is 
expected to provide.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, VA must ask the claimant to provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).

Recently, the United States Court of Veterans Appeals for 
Veterans Claims (Court) issued a decision in which it was 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  These include:  (1) The veteran's 
status; (2) existence of a disability ; (3) a connection 
between the veteran's service and the disability ; (4) the 
degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartmann v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to the above, the Board notes that the veteran 
was sent a VCAA notice letter in September 2002 regarding his 
service connection claim for PTSD.  He was informed what 
information and evidence was required to establish 
entitlement to service connection.  While the benefit that 
the veteran is seeking on appeal is an increased (initial) 
evaluation for PTSD, the Board finds that the July 2004 
statement of the case specifically outlined what was required 
to establish entitlement to an increased (initial) disability 
evaluation for PTSD.  There has not been complete compliance 
with the recent case law, but the Board finds any error in 
VA's failure to notify and assist is harmless.  With the 
assignment of a 70 percent rating, the Board decision herein 
is granting a substantial benefit to the veteran.  The Board 
notes that with respect to the effective date portion of the 
notice requirement, that will be rectified by the RO when it 
effectuates the award.

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied and that the claimant is 
given the opportunity to submit information and evidence in 
support of a claim.  Once this has been accomplished, all due 
process concerns have been essentially satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102.

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1 (2005).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction of an initial 
rating (the claim for an original rating) and the claim for 
an increased rating.  It has indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
may be assigned for separate periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Under the general formula for rating mental disorders, a 30 
percent rating is assigned for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or most 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

The next higher rating of 50 percent is provided when there 
is occupational or social impairment with reduced reliability 
in productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or sterotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is provided when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation:  Obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (work or a 
worklike setting); inability to establish or maintain 
effective relationships.

The maximum schedular evaluation of 100 percent is provided 
when the PTSD is manifested by total social and occupational 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.120, Code 9411.

Pertinent case law reveals that in determining whether a 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 
15 Vet. App. 1, 11 (2001).

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition (DSM-IV), page 32.

A score of 51 to 60 is warranted for "moderate symptoms 
(e.g., flattened affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."

Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  (The Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122, 129 (2000).  (Noting that the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant).  

After a review of the evidence and the pertinent provisions 
of the Rating Schedule set forth above, the Board finds the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for a 70 percent rating, but do not approximate 
the criteria for the assignment of a 100 percent schedular 
rating.  The evidence shows impairment in several of the 
areas needed for a 70 percent evaluation during the entire 
appeal.  The Board is particularly mindful of the Court's 
determination in Bowling v. Principi, 15 Vet. App. 1, 11 
(2001), noted above.

The pertinent medical evidence of record includes the report 
of a VA psychiatric examination of the veteran in April 2003.  
The veteran underwent psychological testing and his records 
were reviewed by the examiner.  The veteran had never been 
hospitalized for psychiatric purposes.  He was currently 
receiving treatment from a psychologist.  He was not 
receiving care from a psychiatrist and he was not taking any 
psychotropic medications.  

He had been employed for the past 32 years by the U.S. Postal 
Service in Monroe, Louisiana.  He stated he worked for 30 
years as a letter carrier.  Currently he did maintenance as a 
custodian and worked a shift from about 4 a.m. to 12:30 p.m.  

On mental status examination, the veteran was described as 
appropriately dressed and groomed.  He referred to extreme 
anxiety and severe depression.  He was properly oriented.  He 
gave no indication of the presence of any psychotic 
symptomatology.  The examiner stated that there was "strong" 
evidence to support the presence of chronic PTSD symptoms and 
the examiner stated these appeared "to range anywhere from 
moderate to severe."  The veteran also gave evidence of the 
presence of a severe mood disorder and a severe personality 
disorder.

The Axis I diagnosis was chronic PTSD, with severe symptoms.  
Also diagnosed was major depression.  He was given an Axis II 
diagnosis of schizo-typal personality disorder.  He was given 
a GAF score for the past year of between 50 and 55.  He was 
given a current GAF score of 55.

Also of record are various communications from Mitchell 
Young, Ph.D., dated in 2002, 2003, and February 2004.  Each 
communication refers to the severity of the veteran's PTSD 
symptomatology.  At the time of the February 2004 statement, 
the psychologist reported that he was a contractor with a vet 
center and had been treating the veteran for two years for 
PTSD.  He stated that the veteran continued to have "severe" 
difficulties in four areas that consisted of mood swings and 
emotional numbness, impairment of thought processes and 
content of functioning, impaired concentration and task 
completion, and impaired social interaction and family 
relationships.  

With regard to the mood swings and numbing, the psychologist 
stated the veteran was emotionally numb and this distorted 
his cognitive functioning.  He indicated the veteran's 
behavior was often driven by his distorted emotional sense.  
Also, reference was made to survivor guilt.  Outbursts of 
anger and rage were described as a regular phenomenon for the 
veteran.  

With regard to the thought processes and cognitive 
functioning, the psychologist referred to the veteran 
experiencing hypervigilance and startle response.  He stated 
the veteran trusted no one.  He noted the veteran was not 
aware that his thought processes were so distorted.  The 
veteran experienced severe despair and a strong sense of 
hopelessness because of his distorted thoughts and cognitive 
processes.

With regard to impaired concentration and task completion, 
the examiner referred to intrusive thoughts and images, 
hypervigilance, mood swings and distorted thought processes.  
The examiner remarked the overall effect of the veteran's 
symptoms was "severe" impairment of concentration and ability 
to complete small tasks.

With regard to social interaction, he stated the veteran 
lived a life on the fringes of his community.  Reference was 
made to severe isolation and withdrawal having impaired the 
veteran's ability to interact in a sociable manner.  The 
examiner described the veteran's condition as "chronic and 
severe."  He stated the veteran lived a life built around 
fear, anxiety, and doom.  The psychologist added that the 
veteran did not look forward to the future, derive any 
pleasure from his family, or have any friends.  

In view of the foregoing, the Board finds the evidence 
persuasive to reflect that the veteran has demonstrated 
impairment in several key areas required for a 70 percent 
evaluation.  Accordingly, the Board finds that the symptom 
picture attributable to the veteran's PTSD most nearly 
comports with the criteria for a 70 percent disability rating 
for the entire appeal.  The assignment of a total schedular 
rating of 100 percent is not warranted, however, as there is 
no indication that the veteran exhibits total social and 
occupational impairment.  Indeed, it appears the veteran is 
able to work a full work week.  Accordingly, a 100 percent 
rating is not in order.

However, the 70 percent rating that is being assigned 
reflects severe impairment.  This is the degree of impairment 
described by both the VA examiner at the time of examination 
of the veteran in April 2003 and by the veteran's principal 
treating psychologist.  Reference was made by both examiners 
to multiple symptoms associated with PTSD.  Accordingly, the 
Board concludes that a 70 percent rating, but not more, is 
warranted throughout the initial evaluation.


ORDER

An initial disability rating of 70 percent, but not more, for 
the veteran's PTSD is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


